 Case 3:17-cr-30119-SMY Document 75 Filed 02/23/21 Page 1 of 5 Page ID #133




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                         )
                                                  )
                              Plaintiff,          )
                                                  )
vs.                                               )       CRIMINAL NO. 17CR30119-SMY -01
                                                  )
ALLEN MCCRAY,                                     )
                                                  )
                              Defendant.          )


                                  STIPULATION OF FACTS



        Comes now, Steven Weinhoeft, United States Attorney for the Southern District of

Illinois, and Jennifer Hudson, Assistant United States Attorney, together with the Defendant,

Allen McCray, and his attorney, Matthew Radefeld, and hereby enter into the following

Stipulation of Facts consistent with Section 1B1.3 of the United States Sentencing Guidelines

pertaining to the Defendant=s relevant conduct.

                                           FACTUAL BASIS

       1.      On or about April 12, 2017, ALLEN MCCRAY, V. L., and B. E. took a silver,

2010 Hyundai Santa Fe with Nebraska license plate that the owner left running and unlocked in a

driveway.

       2.      LINTON, MCCRAY and B. E. agreed with each other to commit a series of

robberies to gain United States currency.

       3.      The series of robberies began early on April 13, 2017 in Raytown, Missouri. V.

L. and B. E. entered the gas station/convenience store with a firearm. They demanded cash,

received it, and fled. Receipts that were recovered later from the Santa Fe show that V. L.,
                                                      1
 Case 3:17-cr-30119-SMY Document 75 Filed 02/23/21 Page 2 of 5 Page ID #134




MCCRAY, and B. E. used the proceeds to make cash purchases at Dollar General, Rally House,

Foot Locker, and TJ Maxx in the Kansas City metropolitan area.

        4.      On April 14, 2017, after arriving in the Southern District of Illinois, V. L.,

MCCRAY, and B. E. made a two-minute video. V. I., MCCRAY, and B. E. displayed large

wads of United States currency. V. I., MCCRAY, and B. E. were sitting inside of the 2010 Santa

Fe. After making this video, B. E. posted it onto his public Facebook page.

        5.      On April 15, 2017 at approximately 2:27 a.m., V. I., MCCRAY, and B. E. entered

the O’Fallon, Illinois Moto Mart. Before entering the store, the trio covered their hair and faces.

Upon entering the store, B. E. withdrew a firearm and placed it to clerk, D. B.’s head. D. B.

heard three clicking sounds. D. B. stated the robbers pressed the gun to her face and neck and

struck her with her purse. D. B. stated that the robbers took the money from the cash register.

D. B. did not consent to the taking. D. B. was afraid she would die and was shaking visibly

when law enforcement arrived. Moto Mart engages in interstate commerce. The gas and other

products sold inside the store are transported across state lines prior to their sale.

        6.      On April 15, 2017 at approximately 2:57 a.m., V. I., MCCRAY, and B. E. entered

the Troy, Illinois Circle K. The trio covered their hair and faces. B. E. withdrew a gun and

placed the gun against the clerk’s face. The trio demanded United States currency and the clerk

heard a click. The clerk did not want to give the robbers the funds, but was afraid for his life.

When the cash was taken, the suspects drove away in the Sante Fe. The clerk identified V. L.

from photographs. Law enforcement found that the Sante Fe was visible in Ace Hardware

surveillance video. Circle K engages in interstate commerce. The gas and other products sold

inside the store are transported across state lines prior to their sale.


                                                    2
 Case 3:17-cr-30119-SMY Document 75 Filed 02/23/21 Page 3 of 5 Page ID #135




        7.      On April 15, 2017 at approximately 3:17 a.m., V. L., MCCRAY, and B. E.

entered the Maryville, Illinois Casey’s General Store. All three robbers ran into the store. B. E.

raised the same handgun and pointed it at the clerk. D. W., the clerk, heard the gun cocked. B.

E. demanded United States currency from the clerk. The robbers emptied two cash registers. D.

W. stated that he heard the robber “rack the slide” several times during the robbery. The clerk

did not want to give the robbers the funds, but was afraid for his life. The third robber found the

second clerk, Z. W., and demanded his valuables. Casey’s General Store engages in interstate

commerce. The gas and other products sold inside the store are transported across state lines

prior to their sale.

        8.      On April 15, 2017 at approximately 3:17 a.m., V. L., MCCRAY, and B. E. did

knowingly carry and use a firearm when entering the Casey’s General Store. B. E. produced a

firearm, held it, brandished it, racked the slide, and cocked the gun to intimidate the clerk. V. L.,

MCCRAY, and B. E. used the firearm to make the robbery easier for them.

        9.      Later in the day on April 15, 2017, V. L., MCCRAY, and B. E. went to Cabela’s

and tried to purchase a firearm. Video surveillance shows the trio looking at the firearms’

display tables. Ultimately, V. L., MCCRAY, and B. E. purchased .25-caliber ammunition. The

receipt was located within the Santa Fe.

        10.     Documents and phone records establish that MCCRAY and V. L. traveled from

the St. Louis/Metro East region, to the Chicago area, to Indianapolis, before returning to Illinois

on April 19, 2017.

        11.     On April 19, 2017 at 1:47pm, MCCRAY and V. L. entered Prime Sole in

Effingham, Illinois. Neither MCCRAY nor V. L. were masked. There, they selected items of

clothing and attempted to leave the store without paying for the merchandise. The clerk,
                                                  3
 Case 3:17-cr-30119-SMY Document 75 Filed 02/23/21 Page 4 of 5 Page ID #136




however, saw their conduct and attempted to stop them. MCCRAY withdrew a handgun from

his person and fired one shot at the clerk. The clerk did not want to give away store products

that were transported in interstate commerce, but he did not want to die. MCCRAY and V. L.

fled from the scene in the 2010 silver SUV. At the time of the robbery, Prime Sole was a

business that engaged in interstate commerce.

         12.   Effingham, Illinois is in the Southern District of Illinois.

         13.   On April 19, 2017 at approximately 1:47 p.m., V. L. and MCCRAY did

knowingly carry and use a firearm when robbing Prime Sole. MCCRAY produced a firearm,

brandished it and fired one shot directly at the clerk. V. L. and MCCRAY used the firearm to

make the robbery easier for them.

         14.   Law enforcement recovered the spent casing. A comparison was made between

the Prime Sole casing and the casings recovered from the Missouri shooting. The casings

match.

         15.   During the robberies, the suspects wore distinctive clothing, for example, blue

boxer shorts with a white dot-like pattern and white Nike high top shoes with black “swoosh”

Nike emblem. When V. L. and MCCRAY abandoned the Santa Fe on April 20-April 21, 2017

in Booneville, Missouri specific items of clothing seen in Casey’s, Circle K, and Moto-Mart

videos were recovered from the Santa Fe.

         16.   On April 19, 2017 at approximately 1:47 p.m., V. L. and MCCRAY did

knowingly carry and use a firearm when robbing Prime Sole. MCCRAY produced a firearm,

brandished it and fired one shot directly at the clerk. V. L. and MCCRAY used the firearm to

make the robbery easier for them.

                                        SO STIPULATED
                                                  4
Case 3:17-cr-30119-SMY Document 75 Filed 02/23/21 Page 5 of 5 Page ID #137




                           
                                
 *5                     &'(+,5- 51 .)52"%45




   
#3&5$5/5 !05




                                
